DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and Amendments filed 2/11/2022.
Claims 1, 10, 11, 17 have been amended.
Claims 1-23 have been examined and are pending.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Official Notice / Admitted Prior Art
With regard to claims 2, 5, 6, 18, 19, 20, the common knowledge declared to be well-known in the art has previously been taken to be Applicant admitted prior art because the Applicant failed to traverse the Examiner’s assertion of Official Notice. To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by Applicant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, specific limitations of Independent claims 1 and 10 which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows: 
Compare an information signal to electronic information to confirm the identity of the first person; 
determining when the first device is a desired distance from the second device;
prompt the second device for a response when the first device is a desired distance from the second device. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the aforementioned limitations encompass a business decision and marketing and sales activities falling within Certain Methods of Organizing Human Activity; i.e. confirmation of identity of a person for a commercial interaction and prompting the person, via proxy of prompting the person’s 
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Regarding the aforementioned steps, as drafted, the claims as a whole merely describe how to generally “apply” the identified abstract idea with generic computer components (e.g. server, devices, etc…), link it to a field of use (e.g. customer and sales technician), or merely collect data. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the abstract idea. Simply implementing the abstract idea on generic computers is not a practical application of the abstract idea. 
Although there are additional elements recited in the claims none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. For example, the additional elements recited in the aforementioned claims are as follows: 
“storing, on a remote server, electronic information…; transmitting an information signal from a first transceiver…; receiving the electronic information…; receiving the information signal…”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “transmitting” and “receiving” signals and information nor “storing” such information. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Instead, these features are extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to “link” the idea to a field of use, or “apply” the idea via generic computing components, or insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claim 2 recites the following: “…wherein prompting the second portable electronic device comprises a request to pay for a service provided by the first person.” However, the description of the intended use of the prompt is merely part of the abstract idea but is not technical in nature nor does it further limit the hardware of the devices themselves and is not significantly more than the already identified abstract idea.
wherein the first person comprises a service technician and the second person comprises a customer hiring the service technician.” However, descriptions of the users, or their sales roles, merely serves to link the idea to a particular context but does not further limit the hardware of the devices themselves nor the capabilities ascribed to the devices and is not significantly more than the already identified abstract idea; nor do these limitations purport a technical solution to a technical problem.
 As another example, dependent claim 7 recites the following: “The method of Claim 4, wherein the electronic information initially received by the second electronic device from the remote server provides access to a user profile.” However, no particular technique is ascribed for how access is to be performed and therefore this appears to be nothing more than an intended use of the data; i.e. it is a descriptions of the information which is passed around in the system by the devices does not further limit the devices themselves nor does this element further illuminate how the abstract idea is performed and is not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 5, 6, 8, 11, 12, 13, 21, 22, 23 are rejected under 35 U.S.C. 103 as obvious over LIAO (U.S. 2016/0219012 A1; hereinafter, "LIAO") in view of Govindarajan et al. (U.S. 8,972,296 B2; hereinafter, "Govindarajan").

Claim 1: (Currently Amended)
Pertaining to claim 1, as shown, LIAO teaches the following:
A method for electronically confirming an identity of a first person to at least one second person, the method comprising: 
storing, on a remote server, electronic information related to an identity of a first person (LIAO, see at least Fig. 1 and [0035] teaching e.g.: “…profile database 111 to access or store any kind of data, such as token information [electronic information], historical user information, location proximity information, temporal proximity information, contextual proximity information, etc. Data stored in the profile database 111 may, for instance, be provided by the UE 101…”; LIAO’s UE 101 is user equipment, e.g. electronic device of a user; see also at least [0042], [0046] and [0071] e.g. “…the token could be 16 universally unique identifier (UUID)…”);
[…] transmitting an information signal from a first transceiver within a first portable electronic device controlled by the first person (LIAO, see at least [0062]-[0071] teaching e.g.: “…In one scenario, if Tom travels to the Airport to meet Cathy after scheduling the meeting via [his] UE 101 as discussed above, Tom's UE 101 [first device] will turn on the short range , wherein the information signal includes at least a portion of the electronic information related to an identity of a first person stored on the remote server (LIAO teaches e.g. [0035]-[0037] “profile database 111… may store historical user information, tokens [information signal], etc…”; and as shown supra per at least [0062]-[0071] Token is broadcast in beacon signal. Therefore, as tokens are taught as information within user profile database and tokens are also taught as broadcast in beacon, applicant’s “electronic information related to an identity of a first person” also reads on LIAO’s token stored in profile database 111 on platform 109 [e.g. server].);
receiving the electronic information from the remote server on a second portable electronic device controlled by a second person, wherein the second portable electronic device includes a second transceiver (LIAO, see at least Fig. 7 and associated disclosure, e.g. [0033]: “…the proximity platform 109 [e.g. server] may cause a transmission of the token data [electronic information] to at least one first device associated with the at least one first user and at least one second device associated with the at least one second user.”; see also [0043]-[0046] and [0065]-[0067] teaching, e.g.: “token issuance module 203 may issue at least one token… a token may be created, the token may be automatically saved and/or transferred to the respective participants in the network session for usage...”) and a proximity sensor for determining when the first portable electronic device is a desired distance from the second portable electronic device (LIAO, see at least [0026]-[0027] e.g. “sensors” and at least [0045], [0069]-[0070], teaching: “… the proximity platform 109 may inform Kathy of the distance between Tom and her (1101, 1103).”; note per at least [0032] “…it is noted that the proximity platform 109 may be a separate entity of the system 100, a part of the one or more services 115 of the services platform 113, or included within the UE 101 (e.g., as part of the applications 103).”; applicant fails ;
receiving the information signal from the first transceiver of the first portable electronic device on the second portable device (LIAO, see at least [0041]-[0043] in view of [0061]-[0063] e.g. “…the proximity platform 109 causes, at least in part, a broadcasting of the token data in at least one custom field of a wireless protocol for a detection and/or an authentication by the at least one first device, the at least one second device, or a combination thereof. In one embodiment, the wireless protocol includes, at least in part, WiFi, Bluetooth, or a combination thereof. In one scenario, the proximity platform 109 of the at least one first device [second portable electronic device] may detect at least one token data from the at least one second device [first portable electronic device]…”; note that per [0032]: “it is noted that the proximity platform 109 may be a separate entity of the system 100, a part of the one or more services 115 of the services platform 113, or included within the UE 101 (e.g., as part of the applications 103)…”); 
using the second portable electronic device to compare the information signal from the first transceiver of the first portable electronic device to the electronic information from the remote server to confirm the identity of the first person (LIAO, see at least [0041]-[0043] in view of [0061]-[0063] e.g. “In one scenario, the proximity platform 109 of the at least one first device [second portable electronic device] may detect at least one token data from the at least one second device [first portable electronic device], whereby the proximity platform may cause a matching [compare] of the token data…”; i.e. UE 101 (of second user e.g. Tom) [second device] receives broadcast signal including a token [information signal] from UE 101 [first transceiver] (e.g. used by Cathy) and matches this against the token information [electronic information] already received from Proximity Platform 109)
wherein the first portable electronic device controlled by the first person only transmits the information without involvement in providing the electronic information transmitted to the second portable electronic device or comparing the information signal and electronic information for confirmation of the identity of the first person (LIAO, again see at least 
and prompting the second portable electronic device when the first portable electronic device is a desired distance from the second portable electronic device. (LIAO, see at least [0045] teaching: “…the token advertisement module 207 initiates transmission of at least one token based, at least in part, on the sensor information [when the device is a desired distance] received from the sensor processing module 205. Under this scenario, the token advertisement module 207 may initiate a command for prompting [prompt] the other UE 101 [second device] in the network session to initiate transmission [a response] of a token for verification purposes…”; Examiner notes: LIAO’s “sensor information”, as noted per at least [0070], indicates the second device is a desired distance from the first device; e.g. see also at least [0066]-[0070]).
Although LIAO teaches the above limitations and teaches transmitting tokens via Wi-Fi or Bluetooth, and teaches his second UE 101 device (e.g. UE101b) is capable of receiving such Wi-Fi and Bluetooth signals, LIAO may not explicitly teach continuous transmission. However, regarding this feature, LIAO in view of Govindarajan teaches the following:
continuously [transmitting an information signal from a first transceiver…] (Govindarajan, see at least [14:14-30], teaching e.g.: “…UUID is constantly [continuously] broadcast from the beacon [first transceiver]. This UUID is detected and verified as issued by the same service provider by the user device at process step 1014. The user device and beacon then initiate communications,”); 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Govindarajan which is applicable to a known base device/method of LIAO to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Govindarajan with the device/method of LIAO in order to realize that LIAO who already teaches UEs101 [first transceiver] running Application 103 of proximity 

Claim 10: (Currently amended)
Pertaining to claim 10 as shown, LIAO teaches the following:
A system for electronically confirming an identity of a first individual to a second individual, the system comprising:
a remote server having stored thereon electronic information related to an identity of the first individual (LIAO, see at least Fig. 1 and [0035] teaching e.g.: “profile database 111” coupled to “proximity platform 109” where such profile database 11 provides storage of “…any kind of data, such as token information, historical user information, location proximity information, temporal proximity information, contextual proximity information, etc. Data stored in the profile database 111 may, for instance, be provided by the UE 101…”; LIAO’s UE 101 is user equipment, e.g. electronic device of a user; see also at least [0042], [0046] and [0071] e.g. “…the token could be 16 universally unique identifier (UUID)…”);
a first portable electronic device having a first transceiver capable of […] transmitting an information signal including at least a portion of the electronic information stored on the remote server (LIAO, see at least [0062]-[0071] teaching e.g.: “…In one scenario, if Tom travels to the Airport to meet Cathy after scheduling the meeting via [his] UE 101 as discussed above, Tom's UE 101 [first device] will turn on the short range communication and/or wireless communication for causing a broadcasting of at least one token…”; where “…beacon interval 1203 may be the number of times at least one token is broadcasted and/or detected and/or matched…”; because device can transmit and receive, it has a transceiver. Token is broadcast within beacon signal; Applicant’s specification regarding these features reads on LIAO’s 
a second portable electronic device communicatively unknown to the first portable electronic device unless and until an identity confirmation is achieved by the second portable electronic device (LIAO, see at least [0041]-[0043] in view of [0061]-[0063] e.g. “In one scenario, the proximity platform 109 of the at least one first device [second portable electronic device] may detect at least one token data from the at least one second device [first portable electronic device], whereby the proximity platform may cause a matching [compare] of the token data. Subsequently, the proximity platform 109 may cause, at least in part, an exchange of token data between the first device and the at least one second device based, at least in part, on the matching.…”; i.e. the broadcasting device is not aware of [communicatively does not know] the device which receives the broadcast until the device which receives the broadcast, matches the token received in the broadcast to the token already received from proximity platform. Applicant’s “unless and until an identity confirmation is achieved by the second portable electronic device” reads on the token matching of LIAO. Subsequently, LIAO teaches, based on the match, the device which received the broadcast token may exchange “token data” with the broadcast device.  See also examples provided at LIAO [0065]-[0071]), 
the second portable electronic device having:
a second transceiver which is: operatively connected to the remote server to initially receive the electronic information […] and, capable of receiving the information signal from the first transceiver [,] wherein the second portable device receives the information signal and compares the information signal to the electronic information from the remote server in an attempt to achieve an identity confirmation (LIAO, see at least [0041]-[0046] and [0061]-[0071] as discussed supra; e.g. UE 101 (of second user) [second device] receives a broadcast signal, including token, as broadcast from UE 101 of a first user; UE 101 (of second user) already has token from proximity platform 109; Per example at [0062]-[0067], UE 101 (of second user) receives a token [information in signal] from UE 101 [first transceiver] (e.g. used by Cathy) and matches this against the other token [information in electronic information] already received from Proximity Platform 109 [server]; the match is an ; 
a proximity sensor for determining when the first portable electronic device is a desired distance from the second portable electronic device (LIAO, see at least [0026]-[0027] e.g. “sensors” and at least [0045], [0069]-[0070], teaching: “… the proximity platform 109 may inform Kathy of the distance between Tom and her (1101, 1103).”; note per at least [0032] “…it is noted that the proximity platform 109 may be a separate entity of the system 100, a part of the one or more services 115 of the services platform 113, or included within the UE 101 (e.g., as part of the applications 103).”; applicant fails to stipulate any particular sensor or method of sensing and therefore this is open to interpretation);
wherein, at least one of either the remote server, the first transceiver or the second transceiver is configured to prompt the second portable electronic device for a response when the proximity sensor determines that the first portable electronic device is the desired distance from the second portable electronic device (LIAO, see at least [0045] teaching: “…the token advertisement module 207 initiates transmission of at least one token based, at least in part, on the sensor information [when the device is a desired distance] received from the sensor processing module 205. Under this scenario, the token advertisement module 207 may initiate a command for prompting [prompt] the other UE 101 [second device] in the network session to initiate transmission [a response] of a token for verification purposes…”; Examiner notes: LIAO’s “sensor information”, as noted per at least [0070], indicates the second device is a desired distance from the first device; e.g. see also at least [0066]-[0070]).
wherein the first portable electronic device controlled by the first person only transmits the information without involvement in providing the electronic information transmitted to the second portable electronic device or comparing the information signal and electronic information for confirmation of the identity of the first person (LIAO, again see at least [0041]-[0043] in view of [0061]-[0063] teaching: the second device [first portable electronic device] broadcasts a token [the information signal] and this is received by the at least one first device [second portable electronic device] without involvement in the proximity platform 109’s provision of token information [the electronic information] to the first device [second portable electronic device].);
Although LIAO teaches the above limitations and teaches transmitting tokens via Wi-Fi and Bluetooth, and teaches his second UE 101 device (e.g. UE101b) is capable of running an app via which is may receive such Wi-Fi and Bluetooth signals, he may not explicitly teach his second device is configured to continuously listen for such signals. However, regarding this feature, LIAO in view of Govindarajan teaches the following:
configured to continuously listen for electronic signals (Govindarajan, see at least [12:40-55] and [13:53-14:62], teaching: “…this detection can be accomplished by enabling the third party phone or other mobile computing device to utilize a Bluetooth low energy protocol to detect the presence of a nearby merchant device using the provided software code. This detecting can occur automatically without any affirmative action by the user, as the program or app program or app continuously or semi continuously or intermittently in automated fashion in the background and at low energy and bandwidth levels under a BLE protocol [i.e. to listen for electronic signal]…”; and the BLE signal may include encrypted token, e.g. “…The application on the user
device can then certify the beacon token as being issued by the service provider by using a public key from the service provider at process step 1018…” and  “…these tokens can each have, for example, a user identifier, a token value, …records of these assigned keys and user tokens are stored on database(s) at the remote service provider [server]…”); 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Govindarajan which is applicable to a known base device/method of LIAO to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Govindarajan with the device/method of LIAO in order 

Claims 3, 11: (Original / Currently amended)
Although the combination of LIAO/Govindarajan teaches the limitations upon which this claim depends and LIAO teaches the system/method is implemented in contexts where generation and/or transmission of token data between at least one first device and at least one second device is desired, LIAO may not explicitly teach the below recited roles of users who may desire to use his methods/system. However, pertaining to the below limitations, as shown, Govindarajan teaches the following:
… wherein the first person is a customer of a retail store and the at least one second person is an employee of the retail store (Govindarajan, see at least [10:61-11:11], the user of the user device is a “customer” and a service provider user (e.g. merchant) of the Bluetooth beacon may be a “clerk”; Examiner notes that although prior art has been shown which teaches the claimed context for implementation of the invention, such descriptions of the roles of people using the system does not patentably recite on the claimed method/system – i.e. the description of the people using the system does not limit the system itself in any way but merely provides context for the intended use of the system).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Govindarajan which is applicable to a known base device/method of LIAO to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Govindarajan with the device/method of LIAO in order to realize that LIAO’s users may be a customer and a clerk because LIAO and Govindarajan are 

Claim 4: (Original)
Although LIAO/Govindarajan teaches the limitations upon which this claim depends, LIAO may not explicitly teach in a single embodiment the context for use as recited in the below limitation. However, regarding this feature LIAO in view of Govindarajan teaches the following:
The method of Claim 1, wherein the first person comprises a service technician and the
second person comprises a customer hiring the service technician (Govindarajan, see at least [11:45-12:10], teaching: “While the foregoing devices, systems and methods can be applied at a retail store or outlet, many other specific examples and applications are also contemplated… another specific example, gas and other fueling stations can also be equipped with BLE beacons. These can be placed at or near the register [e.g. utilized by gas station service technician] or other locations within a store or other central location, as well as at one or more of the individual fuel pumps. A user can then pump gas without needing to swipe a card or perform any other action at the pump, such as by being identified and authenticated by way of the processes set forth above…”)
Therefore, the Examiner understands that this intended use scenario is merely one of a finite number of scenarios identified by Govindarajan which may be tried by users of LIAO’s method/system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to realize this scenario as claimed (where the first user of the first user device is a technician and the second user utilizing a second device customer) would be obvious to try because according to MPEP 2143(I)(E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious - KSR Int'l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007). Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings 

Claim 7: (Original)
Although the combination of LIAO/Govindarajan teaches the limitations upon which this claim depends and LIAO teaches (e.g. [0035]-[0037]) “profile database 111” may store historical user information, tokens, etc… and “The services 115 allow users to share location information, activities information, contextual information, historical user information and interests within their individual networks, and provides for data portability”, LIAO may not explicitly teach that the information in the profile database which he teaches is shared, such as historical user information, includes information relating to prior purchase information. However, pertaining to the below limitations, as shown, LIAO in view Govindarajan teaches the following:
The method of Claim 4, wherein the electronic information initially received by the second electronic device from the remote server provides access to a user profile. (Govindarajan, see at least [10:17-42] teaching: “The UUID, token, and other informational items can be exchanged between the store device 310 and the user device…Other informational items exchanged or provided can include …actual or likely items of interest or purchase for the user, a user history at that location, similar locations, and/ or overall, the uniquely identified user, etc…”; actual items of purchase for the user relates to prior purchase information of the customer; see also at least [9:20-32] once the user is known by the system, “notices can be provided regarding sales or promotions on items or related items that are known to be of interest or the subject of past purchases by a known user.”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Govindarajan which is applicable to a known base device/method of LIAO to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Govindarajan with the device/method of LIAO in order to realize that LIAO’s users (who may be a customer and a clerk as noted above) may, according to the techniques of Govindarajan, share information which are likely items of interest or purchase for the user 

Claim 9: (previously presented)
Although LIAO/Govindarajan teaches the limitations upon which this claim depends and LIAO teaches (e.g. see at least [0045]) that user devices may initiate a command for prompting the other device (UE 101) to initiate a transmission [second information signal] of a token for verification purposes, LIAO may not explicitly teach in a single embodiment all the features of the below limitations. However, regarding these features LIAO in view of Govindarajan teaches the following:
The system of Claim 1, wherein the second transceiver is capable of transmitting a second information signal; the first transceiver is capable of receiving the second information signal; and the second information signal includes additional information relevant to at least one of either the first person and the second person (Govindarajan, see at least [10:17-47] teaching: After the phone or user device 102 [first device with first transceiver] initially detects a BLE signal from one or more beacons or suitable store device 310 [second device with second transceiver], the user device can then "wake up" and communicate on a more active level with the store device 310. …A UUID, token, and other informational items can be exchanged between the store device and the user device, whereupon the user device (and user) are "checked in" at that location and are ready to make a purchase or otherwise check out at some later time. … After checkin, various intermediate transactions, offers, credit or risk assessments can take place…”; per at least [14:3-1442] teaching that each transaction involves the user device and the beacon performing the handshake again “whereupon metadata and a specific one-time use beacon token [second set of data] can be sent from the beacon [via second device’s transceiver] to the user device [received by user device’s first transceiver] at process step 1016….”; this “metadata and one-time specific use beacon token” is information relevant to the intermediate transactions [part of the interaction] between the user [first user] and the merchant [second user]).


Claim 12: (Original)
The combination of LIAO/Govindarajan teaches the limitations upon which this claim depends. Furthermore, pertaining to the below limitations, as shown, LIAO in view of Govindarajan teaches the following:
The system of Claim 11, further comprising a remote server (Govindarajan, see at least [14:39-40] teaching: “remote server”), wherein the identifying information relates to a user profile for the customer maintained on the remote server (Govindarajan, see at least [14:27-46], teaching the information [identifying information] exchanged between devices (e.g. encrypted user token and beacon token) are not known by the beacon but rather, the beacon simply forwards this encrypted value on a back channel to the remote service provider server [remote server] at process step 1026. The remote server knows what to do with these values, since it has the details of where and to whom all tokens were assigned in various tables or other storage mechanisms on its database(s) [user profile]; the system comprises a remote server and the databases store information which relate to whom [i.e. the user] all tokens were assigned; as 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Govindarajan which is applicable to a known base device/method of LIAO to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Govindarajan with the device/method of LIAO in order to realize that LIAO’s users may be a customer and a clerk because LIAO and Govindarajan are analogous art in the same field of endeavor (at least H04W4/021) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 13: (previously presented)
Although LIAO/Govindarajan teaches the limitations upon which this claim depends, LIAO may not explicitly teach in a single embodiment the context for use as recited in the below limitation. However, regarding this feature LIAO in view of Govindarajan teaches the following:
The system of Claim 10, wherein the first individual is a customer and the second individual is a service technician (Govindarajan, see at least [11:45-12:10], teaching: “While the foregoing devices, systems and methods can be applied at a retail store or outlet, many other specific examples and applications are also contemplated… another specific example, gas and other fueling stations can also be equipped with BLE beacons. These can be placed at or near the register [e.g. utilized by gas station service technician] or other locations within a store or other central location, as well as at one or more of the individual fuel pumps. A user can then pump gas without needing to swipe a card or perform any other action at the pump, such as by being identified and authenticated by way of the processes set forth above…”)
Therefore, the Examiner understands that this intended use scenario is merely one of a finite number of scenarios identified by Govindarajan which may be tried by users of LIAO’s method/system. Therefore it 

Claim 21: (previously presented)
LIAO/Govindarajan teaches the limitations upon which this claim depends. Furthermore, LIAO teaches the following:
The system of Claim 10, wherein the first individual and the second individual are schedule[d] to meet with each other but are not familiar with each other (LIAO, see at least fig. 7 and [0062]-[0065] teaching: In step 503, the proximity platform 109 causes a transmission of at least one message from the at least one first device to the at least one second device, the at least one message including a request to activate the device detection means at the at least one second device. In one scenario, user A and user B schedules a meeting at XYZ location on 11th of Jun. 2013 at 7 p.m. via the proximity platform 109, subsequently the proximity platform 109 of user A's UE 101 may detect user B's UE 101, whereupon the proximity platform 109 of user A's UE 101 may send a message instruction to user B's UE 101 to activate the device detection for token broadcasting and/or transmission purposes… the wireless protocol includes, at least in part, WiFi, Bluetooth, or a combination thereof,… In one scenario, Tom and Cathy have never met one another and they make an appointment to meet at the Airport lobby on Aug. 2, 2013 at 3:00pm via their respective UE 101 (701, 703), whereby they define a token as the means of identification for this event (705, 707). The scheduled meeting between Tom and Cathy may be .

Claim 22: (previously presented)
LIAO/Govindarajan teaches the limitations upon which this claim depends. Furthermore, LIAO teaches the following:
The system of Claim 21, wherein the identifying information contains profile information about the first individual that can be accessed by the second individual to help identify the first individual (LIAO, see at least Fig. 7 and [0054] and [0062]-[0065], the token is “the means of identification for this event) and identification of the event includes information which is used to help identify user A to user B (e.g. Tom and Cathy who have never met) – see Fig. 7; also per at least [0035] and [0046] the token is stored in the user’s profile and therefore is profile information; e.g. “profile database 111” stores “…any kind of data, such as token information, historical user information, etc…”)

Claim 23: (previously presented)
LIAO/ Govindarajan teach the limitations upon which this claim depends. Furthermore, pertaining to the below limitations, as shown, Govindarajan teaches the following: 
The system of Claim 10, wherein the first transmitter is a first transceiver and the first receiver is a second transceiver (Govindarajan, see at least Fig. 2 and [5:54-6:18] teaching “each of the devices utilized by users, goods and services providers, and payment providers may be implemented as computer system 200”, which may be “e.g. a smart or mobile phone”, with “a transceiver or network interface 206 which transmits and receives signals between computer system 200 and other devices...”; the user device – i.e. device utilized by the user is a first electronic device with transceiver [transmitter]; the device used by goods and service providers and/or payment providers is a second electronic device, which may be a Bluetooth device, with a transceiver [receiver]; See also [7:58-8:29] and [14:27-42]);
wherein the second transceiver is capable of transmitting a second set of identifying information; wherein the first transceiver is capable of receiving the second set of identifying information; and wherein the second set of identifying information contains further information relevant to the interaction between the first individual and the second individual (Govindarajan, see at least [10:17-47] teaching: After the phone or user device 102 [first device with first transceiver] initially detects a BLE signal from one or more beacons or suitable store device 310 [second device with second transceiver], the user device can then "wake up" and communicate on a more active level with the store device 310. …A UUID, token, and other informational items can be exchanged between the store device and the user device, whereupon the user device (and user) are "checked in" at that location and are ready to make a purchase or otherwise check out at some later time. … After check-in, various intermediate transactions, offers, credit or risk assessments can take place…”; per at least [14:3-1442] teaching that each transaction involves the user device and the beacon performing the handshake again “whereupon metadata and a specific one-time use beacon token [second set of data] can be sent from the beacon [via second device’s transceiver] to the user device [received by user device’s first transceiver] at process step 1016….”; this “metadata and one-time specific use beacon token” is information relevant to the intermediate transactions [part of the interaction] between the user [first user] and the merchant [second user]).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Govindarajan which is applicable to a known base device/method of LIAO to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Govindarajan with the device/method of LIAO because LIAO and Govindarajan are analogous art in the same field of endeavor (at least H04W4/021) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 14 is rejected under 35 U.S.C. 103 as obvious over LIAO (U.S. 2016/0219012 A1; hereinafter, "LIAO") in view of Govindarajan et al. (U.S. 8,972,296 B2; hereinafter, "Govindarajan") further in view of Fano (U.S. 6,957,393 B2; hereinafter, "Fano").

Claim 14: (Original)
Although LIAO/Govindarajan teaches the above limitations, and both teach “remote server” storing profiles (e.g. LIAO’s profile database 111) of users of the system (e.g. LIAO, see at least [0035], [0042], [0046]), neither LIAO or Govindarajan teach service technician profile. However, regarding this feature, LIAO/Govindarajan in view of Fano teaches the following: 
The system of Claim 13, wherein the remote server stores a user profile [of] the service technician (Fano, see at least [10:20-40], teaching: mobile device may access a remote server and transmit information to the server that determines the technician's context and location, by accessing information in the technician's user profile.)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Fano (storing profile of technician on remote server) which is applicable to a known base device/method of LIAO and Govindarajan (who both teach user profiles stored on remote server) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Fano with the device/method of LIAO/Govindarajan in order to realize that LIAO/Govindarajan who already teach a remote server and teach user profile as well as service employees, such as clerks [technicians] may, via the technique of Fano, also implement a user profile for such service employees “clerks” [service technicians] and store these on such remote server because LIAO/Govindarajan and Fano are analogous art in the same field of endeavor (at least H04W4/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 8, 15, 16 are rejected under 35 U.S.C. 103 as obvious over LIAO in view of Govindarajan in view of Fano and further in view of Coffing (U.S. 2009/0117883 A1; hereinafter, "Coffing").

Claims 8, 15, 16: (Original)

… wherein the identifying information provides access to the user profile to the customer [of the service technician]; wherein the user profile contains a photograph of the service technician that can be viewed on the second portable electronic device. (Coffing, see at least Fig. 2 “exchange Event” and Fig. 4 and [0071] teaching: “example of a process for authenticating and processing a profile request. Post contact, the request for another party's [e.g service tech’s] profile is made and said request is received and loaded by a browser application communicatively linked to the token device. Upon receiving subsequent input, where user input is prompted, the browser application may send a reply profile to the requesting client [e.g. customer] via the server. The profile request includes the requestee's transaction token that is uploaded to the browser application. The server receives the request having the transaction token and determines whether the token is valid. If the received token is valid, a reply profile is generated, automatically or upon requestee's approval, and sent to the requesting client…”; see also at least [0102] “User A's profile downloaded into the stationary token device 805 may include User A's picture, e.g., photo A.”; the token may be used by both user A and user B to access user A’s profile which has a photo of user A and this may be displayed on either device.
Regarding claim interpretation, the Examiner notes that the second portable electronic device is claimed as being utilized by the service technician himself; Furthermore, Applicant doesn’t stipulate any particular identifying information or any particular method of using the identifying information to provide access to the user profile of the service technician. Therefore, these are all open to interpretation.)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Coffing which is applicable to a known base device/method of LIAO/Govindarajan/Fano to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Coffing (i.e. using a token to 

Claim 17 is rejected under 35 U.S.C. 103 as obvious over LIAO in view of Govindarajan further in view of LeBlanc (US 8,942,729 B2; hereinafter, "LeBlanc")

Claim 17: (dependency amended)
Although, the combination LIAO/Govindarajan teaches the limitations upon which this claim depends, and LIAO as shown above teaches a first and second user device each of which are taught as being capable of wirelessly communicating and exchanging information with each other and therefore ostensibly also capable of making the below recited nuances determination if so programed, LIAO may not explicitly teach making such determination as recited below. However, regarding these features LIAO/Govindarajan in view of LeBlanc teaches the following:
The system of Claim 11, wherein the second portable electronic device is capable of determining when the first portable electronic device has moved a given distance away from the second portable electronic device (LeBlanc teaches: see at least [8:5-20] the following: “The user device [first user device] can provide (606) a request to a second user device [second portable electronic device]. The request can include an activation condition, which can cause the second user device [second portable electronic device] to perform the action [e.g. a prompt] when the second user device is located at the event location. The user device and the second user device can be located at different locations. The activation condition can include the following components:…[see below table]”

    PNG
    media_image1.png
    104
    419
    media_image1.png
    Greyscale

LeBlanc, per at least [2:35-40] the action can be an “audio reminder” [prompt]; when the “Location” of the “Activation condition” for the second user device is pegged to the location of the first user device and the first user device moves away, the second user device will sense an “EXIT” condition and the activation condition will be met. Therefore, the second user device is capable of reminding [prompting] the user [e.g. customer] of the first user device when the first user device moves a given distance away from the second user device;)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of CLeBlanc which is applicable to a known base device of LIAO/Govindarajan, which is capable of implementing LeBlanc’s technique, to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of LeBlanc to the device/method of LIAO/Govindarajan because LIAO/Govindarajan and LeBlanc are analogous art in the same field of endeavor (at least H04W4/021) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Claims 2, 5, 6, 18, 19, 20 are rejected under 35 U.S.C. 103 as obvious over LIAO in view of Govindarajan in view of LeBlanc (US 8,942,729 B2; hereinafter, "LeBlanc") and Applicant Admitted Prior Art  

Claim 2: (Original)
Although, the combination LIAO/Govindarajan teaches the limitations upon which this claim depends, and LIAO as shown above teaches a first and second user device each of which are taught as being capable of wirelessly communicating and exchanging information with each other, LIAO may not explicitly teach 
The method of Claim 1, wherein prompting the second portable electronic device comprises a request to pay for a service provided by the first person (Applicant Admitted Prior Art: It was old and well-known before the effective filing date of the claimed invention for a sales clerk/technician, who has provided a good/service to a client, to request payment from such client before client leaves their location, e.g. before leaving store, location of service provided, restaurant, etc…. Furthermore, LeBlanc teaches: see at least [8:5-20] the following: “The user device [first user device] can provide (606) a request to a second user device [second portable electronic device]. The request can include an activation condition, which can cause the second user device [second portable electronic device] to perform the action [e.g. a prompt] when the second user device is located at the event location. The user device and the second user device can be located at different locations. The activation condition can include the following components:…[see below table]”

    PNG
    media_image1.png
    104
    419
    media_image1.png
    Greyscale

LeBlanc, per at least [2:35-40] the action can be an “audio reminder” [prompt]; when the “Location” of the “Activation condition” for the second user device is pegged to the location of the first user device and the first user device moves away, the second user device will sense an “EXIT” condition and the activation condition will be met. Therefore, the second user device is capable of reminding [prompting] the user [e.g. customer] of the first user device when the first user device moves a given distance away from the second user device; see also for reference [3:1-4:20] and [7:30-60]; Examiner notes that the description of the message of the reminder/prompt does not patentably recite on the claim but instead only provides context for the intended use).


Claim 5: (Original)
Although, the combination LIAO/Govindarajan teaches the limitations upon which this claim depends, and LIAO as shown above teaches a first and second user device each of which are taught as being capable of wirelessly communicating and exchanging information with each other, LIAO may not explicitly teach the conditional prompt features of the devices as recited below. However, regarding these features of a first and second user device, LIAO/Govindarajan in view of Applicant Admitted Prior Art and LeBlanc who is directed towards location based reminder techniques teaches the following:
The method of Claim 4, wherein prompting the second portable electronic device comprises a request to rate the service technician (Applicant Admitted Prior Art: It was old and well-known before the effective filing date of the claimed invention for a sales clerk/technician, who has provided a good/service to a client, to solicit feedback from such client before client leaves their location, e.g. before leaving store, location of service provided, 

    PNG
    media_image1.png
    104
    419
    media_image1.png
    Greyscale

LeBlanc, per at least [2:35-40] the action can be an “audio reminder” [prompt]; when the “Location” of the “Activation condition” for the second user device is pegged to the location of the first user device and the first user device moves away, the second user device will sense an “EXIT” condition and the activation condition will be met. Therefore, the second user device is capable of reminding [prompting] the user [e.g. customer] of the first user device when the first user device moves a given distance away from the second user device; see also for reference [3:1-4:20] and [7:30-60]; Examiner notes that the description of the message of the reminder/prompt does not patentably recite on the claim but instead only provides context for the intended use).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of LeBlanc in view of Applicant Admitted Prior Art to a known base device/method LIAO/Govindarajan to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of LeBLanc with the device/method of LIAO/Govindarajan in order to realize that LIAO/Govindarajan’s method which already teaches two user devices capable of communicating to each other in the context of customer merchant relationships may benefit from applying the technique of LeBlanc such that the second user device of LIAO, as used in the context taught by Govindarajan, is capable of reminding [prompting] the user [e.g. customer] of the first user device when the first user device moves a given distance away from the 

Claim 6: (Original)
Although, the combination LIAO/Govindarajan teaches the limitations upon which this claim depends, and LIAO as shown above teaches a first and second user device each of which are taught as being capable of wirelessly communicating and exchanging information with each other, LIAO may not explicitly teach the conditional prompt features of the devices as recited below. However, regarding these features of a first and second user device, LIAO/Govindarajan in view of Applicant Admitted Prior Art and LeBlanc who is directed towards location based reminder techniques teaches the following:
The method of Claim 5, wherein prompting the second portable electronic device further comprises a request to schedule a follow-up appointment (Applicant Admitted Prior Art: It was old and well-known before the effective filing date of the claimed invention for a sales clerk/technician, who has provided a good/service to a client, to offer to schedule follow-up services from such client before client leaves their location, e.g. before leaving store, location of service provided, restaurant, etc….LeBlanc, see at least [8:5-20] teaching: “The user device [first user device] can provide (606) a request to a second user device [second portable electronic device]. The request can include an activation condition, which can cause the second user device [second portable electronic device] to perform the action [e.g. a prompt] when the second user device is located at the event location. The user device and the second user device can be located at different locations. The activation condition can include the following components:…[see below table]”

    PNG
    media_image1.png
    104
    419
    media_image1.png
    Greyscale

LeBlanc, per at least [2:35-40] the action can be an “audio reminder” [prompt]; when the “Location” of the “Activation condition” for the second user device is pegged to the location of the first user device and the first user device moves away, the second user device will sense an “EXIT” condition and the activation condition will be met. Therefore, the second user device is capable of reminding [prompting] the user [e.g. customer] of the first user device when the first user device moves a given distance away from the second user device; see also for reference [3:1-4:20] and [7:30-60]; Examiner notes that the description of the message of the reminder/prompt does not patentably recite on the claim but instead only provides context for the intended use).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of LeBlanc in view of Applicant Admitted Prior Art to a known base device/method LIAO/Govindarajan to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of LeBLanc with the device/method of LIAO/Govindarajan in order to realize that LIAO/Govindarajan’s method which already teaches two user devices capable of communicating to each other in the context of customer merchant relationships may benefit from applying the technique of LeBlanc such that the second user device of LIAO, as used in the context taught by Govindarajan, is capable of reminding [prompting] the user [e.g. customer] of the first user device when the first user device moves a given distance away from the second user device (e.g. for any plausible business reason/purpose such as scheduling a follow-up service appointments) as would be obvious to one of ordinary skill in the art (e.g. timely payment, follow-up service appointments, service rating, survey, contact information, etc…) because LIAO/Govindarajan and LeBlanc are analogous art in the same field of endeavor (at least H04W4/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 18: (Original)
Although, the combination LIAO/Govindarajan teaches the limitations upon which this claim depends, and LIAO as shown above teaches a first and second user device each of which are taught as being capable of wirelessly communicating and exchanging information with each other, LIAO may not explicitly teach the conditional prompt features of the devices as recited below. However, regarding these features of a first and second user device, LIAO/Govindarajan in view of Applicant Admitted Prior Art and LeBlanc who is directed towards location based reminder techniques teaches the following:
The system of Claim 17, wherein the second portable electronic device is capable of prompting the customer to pay for a service provided by the technician when the first portable electronic device moves the given distance away from the second portable electronic device (Applicant Admitted Prior Art: It was old and well-known before the effective filing date of the claimed invention for a sales clerk/technician, who has provided a good/service to a client, to request payment from such client before client leaves their location, e.g. before leaving store, location of service provided, restaurant, etc…. Furthermore, LeBlanc teaches: see at least [8:5-20] the following: “The user device [first user device] can provide (606) a request to a second user device [second portable electronic device]. The request can include an activation condition, which can cause the second user device [second portable electronic device] to perform the action [e.g. a prompt] when the second user device is located at the event location. The user device and the second user device can be located at different locations. The activation condition can include the following components:…[see below table]”

    PNG
    media_image1.png
    104
    419
    media_image1.png
    Greyscale

LeBlanc, per at least [2:35-40] the action can be an “audio reminder” [prompt]; when the “Location” of the “Activation condition” for the second user device is pegged to the location of the first user device and the first user device moves away, the second user device will sense an .
Therefore, the Examiner understands that the limitation in question is merely applying known technique of LeBlanc in view of Applicant Admitted Prior Art to a known base device/method LIAO/Govindarajan to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of LeBLanc with the device/method of LIAO/Govindarajan in order to realize that LIAO/Govindarajan’s method which already teaches two user devices capable of communicating to each other in the context of customer merchant relationships may benefit from applying the technique of LeBlanc such that the second user device of LIAO, as used in the context taught by Govindarajan, is capable of reminding [prompting] the user [e.g. customer] of the first user device when the first user device moves a given distance away from the second user device (e.g. to mitigate risk of not capturing payment of a provided service or for any other plausible business reason) as would be obvious to one of ordinary skill in the art (e.g. timely payment, follow-up appointments, service rating, survey, contact information, etc…) because LIAO/Govindarajan and LeBlanc are analogous art in the same field of endeavor (at least H04W4/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 19: (Original)
Although, the combination LIAO/Govindarajan teaches the limitations upon which this claim depends, and LIAO as shown above teaches a first and second user device each of which are taught as being capable of wirelessly communicating and exchanging information with each other, LIAO may not explicitly teach the conditional prompt features of the devices as recited below. However, regarding these features of a first and second user device, LIAO/Govindarajan in view of Applicant Admitted Prior Art and LeBlanc who 
The system of Claim 17, wherein the second portable electronic device is capable of prompting the customer to rate the technician when the first portable electronic device moves the given distance away from the second portable electronic device (Examiner takes Applicant Admitted Prior Art of the following fact: It was old and well-known before the effective filing date of the claimed invention for a sales clerk/technician, who has provided a good/service to a client, to solicit feedback/rating from such client before client leaves their location, e.g. before leaving store, location of service provided, restaurant, etc…. LeBlanc, see at least [8:5-20] teaching: “The user device [first user device] can provide (606) a request to a second user device [second portable electronic device]. The request can include an activation condition, which can cause the second user device [second portable electronic device] to perform the action [e.g. a prompt] when the second user device is located at the event location. The user device and the second user device can be located at different locations. The activation condition can include the following components:…[see below table]”

    PNG
    media_image1.png
    104
    419
    media_image1.png
    Greyscale

LeBlanc, per at least [2:35-40] the action can be an “audio reminder” [prompt]; when the “Location” of the “Activation condition” for the second user device is pegged to the location of the first user device and the first user device moves away, the second user device will sense an “EXIT” condition and the activation condition will be met. Therefore, the second user device is capable of reminding [prompting] the user [e.g. customer] of the first user device when the first user device moves a given distance away from the second user device; see also for reference [3:1-4:20] and [7:30-60]; Examiner notes that the description of the message of the reminder/prompt does not patentably recite on the claim but instead only provides context for the intended use).


Claim 20: (Original)
Although, the combination LIAO/Govindarajan teaches the limitations upon which this claim depends, and LIAO as shown above teaches a first and second user device each of which are taught as being capable of wirelessly communicating and exchanging information with each other, LIAO may not explicitly teach the conditional prompt features of the devices as recited below. However, regarding these features of a first and second user device, LIAO/Govindarajan in view of Applicant Admitted Prior Art and LeBlanc who is directed towards location based reminder techniques teaches the following:
The system of Claim 17, wherein the second portable electronic device is capable of prompting the customer to schedule a follow-up appointment when the first portable electronic device moves the given distance away from the second portable electronic
device (Applicant Admitted Prior Art: It was old and well-known before the effective filing date of the claimed invention for a sales clerk/technician, who has provided a good/service to a client, to offer to schedule follow-up services from such client before client leaves their location, e.g. before leaving store, location of service provided, restaurant, etc….LeBlanc, see at least [8:5-20] teaching: “The user device [first user device] can provide (606) a request to a second user device [second portable electronic device]. The request can include an activation condition, which can cause the second user device [second portable electronic device] to perform the action [e.g. a prompt] when the second user device is located at the event location. The user device and the second user device can be located at different locations. The activation condition can include the following components:…[see below table]”

    PNG
    media_image1.png
    104
    419
    media_image1.png
    Greyscale

LeBlanc, per at least [2:35-40] the action can be an “audio reminder” [prompt]; when the “Location” of the “Activation condition” for the second user device is pegged to the location of the first user device and the first user device moves away, the second user device will sense an “EXIT” condition and the activation condition will be met. Therefore, the second user device is capable of reminding [prompting] the user [e.g. customer] of the first user device when the first user device moves a given distance away from the second user device; see also for reference [3:1-4:20] and [7:30-60]; Examiner notes that the description of the message of the reminder/prompt does not patentably recite on the claim but instead only provides context for the intended use).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of LeBlanc in view of Applicant Admitted Prior Art to a known base device/method LIAO/Govindarajan to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of LeBLanc with the device/method of LIAO/Govindarajan in order to realize that LIAO/Govindarajan’s method which already teaches two user devices capable of communicating to each other in the context of customer merchant relationships may benefit from applying the technique of LeBlanc such that the second user device of 

Response to Arguments
Applicant amended claims 1, 10, 11, 17 on 2/11/2022. Applicant's arguments (hereinafter “Remarks”) also filed 2/11/2022, have been fully considered but are respectfully not convincing as detailed below.
Regarding the 35 USC 112 rejection, Applicant’s amendments have satisfactorily addressed the previously noted issues and these rejections have been withdrawn.
Regarding the 35 USC 101 rejection, respectfully, the Applicant’s arguments are not convincing. Applicant’s primary argument (Remarks, pgs. 11) is that the invention is directed towards a technical solution because “an improvement in safety is provided by a method and system that allow an individual (e.g. a homeowner) to verify the identity of another individual (e.g. a service technician)…”. Respectfully, this argument is not convincing. There is no technical problem here and applicant’s claims, at this high-level of generality, are not found to be a technical solution to the problem of introducing oneself to another person. Such introductions have been well established in culture before the filing date of the claimed invention. Applicant’s claim limitations amount to applying this idea by use of well-established technology of mobile phones/devices, and servers which store identity information. Instead, of one person offering another a hardcopy of an identity (e.g. a driver’s license) which a police officer (for example) might take and compare against a record stored with the DMV, the applicant’s claims amount to not much more than the identification being electronic using established technology to implement an old and well-known practice and applicant’s claims do not disclose, at the level of generality claimed, a technical solution to 
Regarding the  35 USC 103 prior art rejection, Applicant argues (Remarks, 16) the following: “The system and method taught by Liao is different from the limitations of the present claims, which require the transmitted information signal from the first device to be compared against electronic information from a remote server to the second device. This comparison is done to verify the identity of the first individual. The first party of the subject invention has no part in the verification process, apart from transmitting the information signal. This feature of the claimed invention is not present in Liao…” Respectfully, the Examiner does not find that applicant’s assertion and argument is convincing. For example, LIAO, again see at least [0041]-[0043] in view of [0061]-[0063] teaches applicant’s amended feature which applicant appears to be arguing as follows: the second device [first portable electronic device] broadcasts a token [the information signal] and this is received by the at least one first device [second portable electronic device] without involvement in the proximity platform 109’s provision of token information [the electronic information] to the first device [second portable electronic device]. Therefore, Applicant’s arguments and assertions are not convincing and the rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter H. Choi can be reached at (469) 295-9171.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622